Citation Nr: 1019620	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  The Veteran also served in the United States 
Naval Reserves from October 1965 to November 1966, and from 
November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied his claim for service connection for a heart 
condition, secondary to service-connected high blood 
pressure.  This issue was remanded by the Board in September 
2008 and January 2010 for further development.  


FINDING OF FACT

The Veteran is not shown by competent medical evidence to 
have a heart condition that is etiologically related to a 
disease, injury, or event in service, to include a service-
connected disability.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
service, is not proximately due to or the result of any 
service-connected disability, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in August 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, an October 2008 letter described how 
appropriate disability ratings and effective dates were 
assigned.  
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
The Board notes that the Veteran indicated on his July 2004 
Claim and his January 2006 VA Form 9 Appeal that he is 
currently receiving treatment for his heart condition from a 
Dr. M.W. at St. Charles Clinic in St. Charles, Missouri.  The 
Veteran alleged that he has been receiving treatment from 
this same physician since 1985, to include a July 2003 heart 
surgery.  While the record contains a statement from Dr. 
M.W., dated January 2006, indicating that the Veteran has 
been under his care for high blood pressure since 1985, along 
with limited treatment records from 1985, the claims folder 
does not contain any of the Veteran's current records of 
treatment by this physician or a significant amount of 
records dating back to 1985.  However, the Board notes that 
the Veteran was sent a letter in October 2008 in which it was 
requested that he provide such treatment records and directed 
him to submit an Authorization and Consent to Release 
Information Form for these records.  The Veteran submitted no 
new records, nor did he submit an Authorization and Consent 
to Release Information Form for these records.  As such, the 
Board finds that the Veteran was afforded ample opportunity 
to submit these records or submit the necessary form to have 
VA obtain these records.  All records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided VA examinations for his heart 
condition most recently in December 2009 and February 2010.  
The same examiner conducted both examinations.  He reviewed 
the claims file, conducted the appropriate diagnostic tests 
and studies, noted the Veteran's assertions, and provided a 
rationale for his opinions.  The Board notes that the 
Veteran's representative argued in the May 2010 Informal 
Hearing Presentation that the examiner appears to have based 
his February 2010 opinion on the record beginning in 2005 
and, as such, this opinion is based on an incomplete file.  
However, the Board finds that this examiner specifically 
indicated in both the December 2009 and February 2010 VA 
examination reports that he reviewed the claims file.  
Additionally, this examiner seemed to be fully aware of the 
Veteran's medical history, to include his service treatment 
records, and his myocardial infarction and coronary artery 
bypass graft.  The examiner did indicate in the February 2010 
VA examination report that he reviewed records post discharge 
beginning in 2005, stating that he did not have records from 
1968 to 2005.  However, the Board does not find that these 
statements reflect that the claims file or the evidence of 
record was not reviewed.  It merely indicates that the 
examiner did not have access to the records from the 
treatment that the Veteran reported to have during this time 
period.  As noted above, the Veteran was specifically asked 
to submit these records or submit an Authorization and 
Consent to Release Information Form for these records.  The 
Veteran submitted neither.  As such, all of Veteran's claimed 
private medical records relating to his heart condition were 
not of record for the examiner to review.  Nevertheless, as 
the examiner clearly indicated that he reviewed the claims 
file, and his statements reflect that he was familiar with 
the evidence  of record in the claims file, the Board finds 
the examination reports and opinions to be thorough and 
complete.  Therefore, the Board finds these examination 
reports and opinions are sufficient upon which to base a 
decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (finding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arteriosclerosis, endocarditis, 
or myocarditis, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2009).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
a heart condition.  Specifically, the Veteran has indicated 
that he has a current heart condition that was caused or 
aggravated by his service-connected hypertension.  See 
Informal Hearing Presentation, September 2008.  

As an initial matter, the Board notes that, on October 13, 
2009, in accordance with authority provided in 38 U.S.C. § 
1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  To the extent that Veteran's heart condition may 
be related to ischemic heart disease, the Board has 
considered the effects of this revision to 38 U.S.C. § 1116.  
However, the claims file does not reflect that the Veteran 
served in the Republic of Vietnam, nor is there credible and 
competent evidence otherwise suggesting that he was exposed 
to herbicides.  

In this regard, the Board notes that the Veteran indicated in 
an October 2005 statement that he was on patrol in the 
deepwater part of the river in Vietnam.  He reported in a 
January 2006 statement that he traveled in service along the 
coast and up rivers checking for the enemy, guns, and 
ammunition.  He reported that he brought wounded people on 
board the ship and was exposed to agent orange through 
interaction with these people and the contaminated waters.  
However, it was also specifically reported in the October 
2005 statement that he was never on land in Vietnam.  
Moreover, while his personnel records reflect that he was 
authorized to wear the Republic of Vietnam Campaign Medal 
with Device for operations in contiguous waters of Vietnam, 
these personnel records do not reflect that he stepped on 
land in Vietnam. 

The Board notes that "Service in Vietnam" includes service in 
the waters offshore or in other locations if the conditions 
of service involved duty or visitation to Vietnam.  38 C.F.R. 
§ 3.313 (2009).  However, the VA General Counsel has 
determined that the regulatory definition, which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that country, requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Furthermore, the United States Court of 
Appeals for the Federal Circuit has clearly held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure and service connection for diseases associated with 
that exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) (West 2002) and 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  Thus, a 
showing of actual duty or visitation in the Republic of 
Vietnam is required to establish qualifying service in 
Vietnam.  

Furthermore, as to the Veteran's assertion that he was 
exposed to residual agent orange through interaction with 
people brought aboard from Vietnam and the contaminated 
waters, the Board finds that such an assertion is clearly so 
speculative on its face as to not constitute credible 
evidence of herbicide exposure in service.  Therefore, as 
actual duty or visitation in the Republic of Vietnam has not 
been shown or asserted, and there is no credible evidence 
otherwise establishing exposure to herbicides, the Board 
finds that exposure to herbicides is not conceded, and 
service connection cannot be granted on a presumptive basis 
for a heart condition as a result of herbicide exposure.

With regard to establishing service connection on a 
presumptive basis under the provisions applicable to chronic 
diseases, there is no medical evidence of record reflecting 
that the Veteran had a heart condition manifested to a 
compensable degree within 1 year of discharge from service.  
As such, service connection cannot be granted on a 
presumptive basis under 38 C.F.R. § 3.309(a). 

With regard to establishing service connection on a direct 
basis, a review of the Veteran's service treatment record 
reveals no complaints, treatment, or diagnosis of a heart 
condition. 

The Board notes that the Veteran underwent a VA examination 
in July 2005, at which he was diagnosed with coronary artery 
disease.  Upon review of the claims folder and examination of 
the Veteran, the examiner determined that it is more likely 
than not that the Veteran's heart disease is secondary to his 
diabetes, since his diabetes is more of a risk factor for 
heart disease than hypertension.  This examiner also noted 
separately on a copy of this examination report that it is 
less likely than not that his heart disease is secondary to 
hypertension.  Based on the fact that his heart disease was 
diagnosed around the same time that he was diagnosed with 
diabetes mellitus, it is likely that his heart disease may be 
secondary to his diabetes mellitus, as opposed to his 
hypertension, since diabetes mellitus is a major etiology of 
coronary artery disease.   

While this examiner stated that the Veteran's heart disease 
is more likely than not secondary to his diabetes and less 
likely than not secondary to his hypertension, he did not 
specifically offer any opinion regarding the possibility that 
the Veteran's coronary artery disease or heart disease could 
have been aggravated by his hypertension.  In this case, the 
Veteran's representative has specifically argued such a 
relationship.  Therefore, the Board remanded this issue in 
September 2008, in order to schedule the Veteran for a VA 
examination to determine whether his coronary artery disease 
or heart condition could have been aggravated by his 
hypertension.  

A VA examination was conducted in December 2009, in which the 
examiner noted that the Veteran does have a longstanding 
history of hypertension which also can lead to/worsen 
coronary artery disease.  The examiner went on to opine that 
the Veteran's symptoms are related to his history of coronary 
artery disease and coronary artery bypass graft, which can be 
accelerated by diabetes mellitus.  He stated that, if 
diabetes mellitus is service linked, then coronary artery 
disease would be as well.  If diabetes mellitus is not 
service linked, then coronary artery disease and coronary 
artery bypass graft, and, therefore, his symptoms, would not 
be service connected.  This examiner did not specifically 
address whether or not the Veteran's coronary artery disease 
could have been aggravated by his service-connected 
hypertension as well.  As such, this issue was remanded once 
again in January 2010 for another examination.    

In February 2010, the same examiner who conducted the 
December 2009 VA examination expounded on his previous 
opinion  Specifically, he indicated that he was asked to 
review this file again in regard to hypertension and coronary 
artery disease.  He indicated that, on review of records post 
discharge starting in 2005 (indicating that he did not have 
records from 1968 to 2005 and no new records were available 
for this examination) and discussion with the Veteran, his 
hypertension appears to be always well controlled.  Well-
controlled hypertension is less likely than not aggravating 
his heart disease/coronary artery disease.  There is not an 
association of controlled hypertension aggravating coronary 
artery disease/heart disease (only uncontrolled hypertension 
which the Veteran does not appear to have).    

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no lay or medical evidence of 
record indicating that the Veteran had a heart condition in 
service, and no medical opinion has related a current heart 
condition directly to service.  Thus, the Veteran's claim 
fails on a direct basis.  See Shedden, supra. 

With regard to granting service connection on a secondary 
basis, the Board notes that the only medical opinions of 
record on the matter specifically reflect that the Veteran's 
heart disease was not caused or aggravated by his 
hypertension.  The claims file contains no medical evidence 
to the contrary.  As such, service connection cannot be 
granted for a heart condition secondary to hypertension.  To 
the extent that the Veteran's heart condition has been 
related to his diabetes mellitus, the Board notes that the 
Veteran is not service connected for diabetes mellitus.  As 
such, service connection cannot be granted for a heart 
condition secondary to diabetes mellitus either.

The Board acknowledges the Veteran's contentions that he has 
a heart condition that was caused or aggravated by his 
service-connected hypertension.  However, no medical evidence 
has been submitted to support this contention.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not 
been shown to be competent to offer an opinion on complex 
medical questions, such as a possible relationship between a 
heart condition and hypertension.  See Jandreau, 492 F.3d at 
1377 (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As such, the Board finds the July 2005, 
December 2009, and February 2010 VA opinions to be more 
probative than the Veteran's lay assertions.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a heart condition must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected hypertension is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


